Hill, P. J.
(concurring). The parties have entered into a legal contract. Defendant-appellant seeks to abrogate its terms through action by the New York State Labor Relations Board. The respondent brings this suit to prevent the defendant-appellant from seeking a remedy in that forum, and from giving evidence concerning transactions which had been adjusted and compromised to January 25, 1938, at which time the contract in writing was entered into, and a substantial sum of money as a consideration paid to defendant-appellant. It is asserted by the appellant that plaintiff was guilty of fraud and deceit in connection with the execution of the contract.
My attention is not called to the portion of the New York State Labor Relations Act (Laws of 1937, chapter 443) which purports to grant the Labor Board equity powers in connection with the reformation of a contract made under its supervision. Had such a grant been attempted by the Legislature, it would have been of doubtful legality under the Constitution of the State, as the Supreme Court has general jurisdiction. When litigable issues arise concerning a contract, if made the subject of a suit, under the express terms of the Constitution, the jurisdiction of the Supreme Court attaches at once. Any statute to the contrary would be ineffective. (People ex rel. Swift v. Luce, 204 N. Y. 478, 488; Alexander v. Bennett, 60 id. 204; DeHart v. Hatch, 3 Hun, 375; Zises v. Goldring Const. Co., Inc., 231 App. Div. 852; Decker v. Canzoneri, 256 id. 68, 71.) The temporary injunction was properly granted. The complaint stated a cause of action, and the denial of the motions for its dismissal should be affirmed.
The New York State Labor Relations Board, intervenor-appellant, is not a party to the contract, or a necessary or proper party in this suit. The order denying its application to intervene should be affirmed.
Crapser and Heffernan, JJ., concur.
Orders affirmed, with costs.